Order entered March 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00116-CR

                      JEREMIAH ROBINSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F17-33830-L

                                     ORDER

      We REINSTATE this appeal.

      We abated for the appointment of counsel. On February 22, 2022, Valencia

Bush filed a docketing statement indicating she had been appointed as counsel for

appellant. We DIRECT the Clerk to list Valencia Bush as counsel. All future

correspondence shall be sent to Ms. Bush at the address on file with the Court.

      The clerk’s and reporter’s records are due on June 9, 2022.
      We DIRECT the Clerk to send copies of this order to the Honorable Carter

Thompson, Presiding Judge, Criminal District Court No. 5; to Felicia Pitre, Dallas

County District Clerk; to Victoria Franklin, official court reporter, Criminal

District Court No. 5; to Valencia Bush; and to the Dallas County District

Attorney’s Office, Appellate Division.



                                            /s/   LANA MYERS
                                                  JUSTICE